                                                     Case 2:20-cv-01604-APG-NJK Document 1 Filed 08/30/20 Page 1 of 6




                                         1    Michael Kind, Esq.
                                              Nevada Bar No.: 13903
                                         2
                                              KIND LAW
                                         3    8860 South Maryland Parkway, Suite 106
                                              Las Vegas, Nevada 89123
                                         4
                                              (702) 337-2322
                                         5    (702) 329-5881 (fax)
                                         6
                                              mk@kindlaw.com
                                              George Haines, Esq.
                                         7    Nevada Bar No. 9411
                                         8    FREEDOM LAW FIRM
                                              8985 S. Eastern Ave., Suite 350
                                         9    Henderson, NV 89123
                                         10   (702) 880-5554
                                              (702) 385-5518 (fax)
                                         11
8860 South Maryland Parkway, Suite 106




                                              ghaines@freedomlegalteam.com
                                         12   Attorney for Paul D. Ortiz
       Las Vegas, Nevada 89123




                                         13
             KIND LAW




                                         14                        UNITED STATES DISTRICT COURT
                                         15
                                                                        DISTRICT OF NEVADA

                                         16   Paul D. Ortiz,                                Case No.:
                                         17                 Plaintiff,                      Complaint for damages under the Fair
                                         18          v.                                     Debt Collection Practices Act, 15
                                                                                            U.S.C. § 1692 et seq.
                                         19   Plusfour, Inc.,
                                                                                            Jury trial demanded
                                         20
                                                            Defendant.
                                         21
                                         22                                       Introduction
                                         23    1.    In enacting the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.
                                         24          (the “FDCPA”), Congress found abundant evidence of the use of abusive,
                                         25          deceptive, and unfair debt collection practices by many debt collectors, and
                                         26          determined that abusive debt collection practices contribute to bankruptcies,
                                         27          marital instability, the loss of jobs, and invasions of individual privacy. The
                                              ___________________
                                              COMPLAINT                              —1—
                                                    Case 2:20-cv-01604-APG-NJK Document 1 Filed 08/30/20 Page 2 of 6




                                         1          FDCPA is intended to eliminate abusive debt collection practices by debt
                                         2          collectors. The Act ensures that law-abiding debt collectors are not
                                         3          competitively disadvantaged, and protects consumers against debt collection
                                         4          uniformly among the States.
                                         5     2.   Paul D. Ortiz (“Plaintiff”), by counsel, brings this action to challenge the
                                         6          actions of Plusfour, Inc. (“Defendant”), with regard to Defendant’s unlawful
                                         7          attempts to collect debt from Plaintiff, causing harm to Plaintiff.
                                         8     3.   Plaintiff makes these allegations on information and belief, with the exception
                                         9          of those allegations that pertain to Plaintiff, which Plaintiff alleges on personal
                                         10         knowledge.
8860 South Maryland Parkway, Suite 106




                                         11    4.   While many violations are described below with specificity, this Complaint
                                         12         alleges violations of the statutes cited in their entirety.
       Las Vegas, Nevada 89123




                                         13    5.   Unless otherwise stated, all the conduct engaged in by Defendant took place
             KIND LAW




                                         14         in Nevada.
                                         15    6.   Any violations by Defendant was knowing, willful, and intentional, and
                                         16         Defendant did not maintain procedures reasonably adapted to avoid any such
                                         17         violations.
                                         18                                  Jurisdiction and Venue
                                         19    7.   Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331 (federal question
                                         20         jurisdiction).
                                         21    8.   This action arises out of Defendant’s violations of the FDCPA.
                                         22    9.   Defendant is subject to personal jurisdiction in Nevada, as it is registered with
                                         23         the Nevada Secretary of State and conducts business in Nevada, and attempted
                                         24         to collect debt from Plaintiff in Nevada.
                                         25    10. Venue is proper pursuant to 28 U.S.C. § 1391 because all the conduct giving
                                         26         rise to this complaint occurred in Nevada.
                                         27
                                              ___________________
                                              COMPLAINT                               —2—
                                                   Case 2:20-cv-01604-APG-NJK Document 1 Filed 08/30/20 Page 3 of 6




                                         1                                           Parties
                                         2     11. Plaintiff is a natural person who resides in Clark County, Nevada.
                                         3     12. Plaintiff is alleged to owe a debt, and is a consumer as that term is defined by
                                         4         15 U.S.C. § 1692a(3).
                                         5     13. Defendant is a company that offers debt collection services.
                                         6     14. Defendant uses an instrumentality of interstate commerce or the mails in a
                                         7         business the principal purpose of which is the collection of debts, or who
                                         8         regularly collects or attempts to collect, directly or indirectly, debts owed or
                                         9         due or asserted to be owed or due another and is a debt collector as defined by
                                         10        15 U.S.C. § 1692a(6).
8860 South Maryland Parkway, Suite 106




                                         11                                   Factual Allegations
                                         12    15. Plaintiff is alleged to have owed a debt to Desert Radiology for a debt relating
       Las Vegas, Nevada 89123




                                         13        to medical care in or around June 2020 (the “debt”).
             KIND LAW




                                         14    16. The debt was allegedly incurred primarily for personal, family or household
                                         15        purposes and the debt is therefore a debt as that term is defined by 15 U.S.C.
                                         16        §1692a(5).
                                         17    17. Sometime thereafter, Defendant claims to have been assigned the right to
                                         18        collect on the debt.
                                         19    18. Plaintiff disputes ever owing any debt to Desert Radiology or Defendant.
                                         20     Defendant was unlawfully collecting an amount that was neither expressly
                                         21                   authorized by any agreement nor permitted by law
                                         22    19. In or about June 2020, Defendant began to collect debt from Plaintiff,
                                         23        including reporting the alleged debt “in collections” on Plaintiff's credit
                                         24        reports.
                                         25    20. Plaintiff never owed any debt to Desert Radiology and disputed the debt
                                         26        directly with Defendant.
                                         27
                                              ___________________
                                              COMPLAINT                             —3—
                                                   Case 2:20-cv-01604-APG-NJK Document 1 Filed 08/30/20 Page 4 of 6




                                         1     21. Making matters worse, Defendant had previously committed the same
                                         2         violation and harassment of Plaintiff regarding another medical debt back in
                                         3         2013.
                                         4     22. As such, Defendant was recklessly attempting to collect an amount that it was
                                         5         not entitled to.
                                         6     23. Under the FDCPA, a “debt collector may not use unfair or unconscionable
                                         7         means to collect or attempt to collect any debt.” 15 U.S.C. § 1692f. The Act
                                         8         prohibits “the collection of any amount (including any interest, fee, charge, or
                                         9         expense incidental to the principal obligation) unless such amount is expressly
                                         10        authorized by the agreement creating the debt or permitted by law.” 15 U.S.C.
8860 South Maryland Parkway, Suite 106




                                         11        § 1692f(1).
                                         12                                  Plaintiff’s damages
       Las Vegas, Nevada 89123




                                         13        Plaintiff has suffered emotional distress and mental anguish as a result of
             KIND LAW




                                         14        Defendant’s actions described herein. In addition, Plaintiff incurred out-of-
                                         15        pocket costs and time in attempts to dispute Defendant’s actions. Plaintiff
                                         16        incurred additional damages associated with Defendant’s reporting a
                                         17        collection account on his credit, ruining his credit and resulting in several
                                         18        credit denials because of Defendant's reporting and baseless collection
                                         19        attempts. Plaintiff further suffered humiliation and embarrassment when
                                         20        Plaintiff’s credit was ruined and by Defendant's claims that Plaintiff was in
                                         21        collections and owed the debt, which was false. Plaintiff further suffered
                                         22        humiliation and embarrassment when he needed to seek the help of others,
                                         23        including friends, family, and an attorney, because Plaintiff felt helpless
                                         24        against Defendant.
                                         25
                                         26
                                         27
                                              ___________________
                                              COMPLAINT                            —4—
                                                   Case 2:20-cv-01604-APG-NJK Document 1 Filed 08/30/20 Page 5 of 6




                                         1                                         Count One
                                         2                           Fair Debt Collection Practices Act
                                         3                                15 U.S.C. §§ 1692 et seq.
                                         4     24. Plaintiff repeats, re-alleges, and incorporates by reference, all other
                                         5         paragraphs of the Complaint as though fully stated herein.
                                         6     25. Defendant’s conduct also violated § 1692d in that Defendant engaged in
                                         7         conduct the natural consequence of which was to harass, oppress, or abuse
                                         8         any person in connection with the collection of a debt. Specifically,
                                         9         Defendant’s demand for Plaintiff to pay, after Plaintiff disputed the debt, and
                                         10        given the parties’ prior history, had the natural consequence to harass,
8860 South Maryland Parkway, Suite 106




                                         11        oppress, or abuse a consumer.
                                         12    26. Defendant’s conduct violated § 1692e by using false, deceptive, and
       Las Vegas, Nevada 89123




                                         13        misleading representations and means in connection with the collection of any
             KIND LAW




                                         14        debt.
                                         15    27. Defendant’s conduct violated 15 U.S.C. § 1692e(2) in that Defendant falsely
                                         16        represented the amount and the legal status of the debt .
                                         17    28. Defendant’s conduct violated § 1692e(5) by threatening to take action against
                                         18        Plaintiff which could not be legally taken in connection with the debt.
                                         19    29. Defendant’s conduct violated § 1692e(10) in that Defendant employed
                                         20        various false representations and deceptive means in an attempt to collect the
                                         21        debt from Plaintiff.
                                         22    30. Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used unfair
                                         23        and unconscionable means to collect a debt.
                                         24    31. Defendant’s conduct violated 15 U.S.C. § 1692f(l) in that Defendant
                                         25        attempted to collect an amount not expressly authorized by the agreement
                                         26        creating the debt or permitted by law.
                                         27
                                              ___________________
                                              COMPLAINT                             —5—
                                                   Case 2:20-cv-01604-APG-NJK Document 1 Filed 08/30/20 Page 6 of 6




                                         1     32. The foregoing acts and omissions constitute numerous and multiple violations
                                         2         of the FDCPA, including but not limited to each and every one of the above-
                                         3         cited provisions of the FDCPA.
                                         4     33. As a result of each and every violation of the FDCPA, Plaintiff is entitled to
                                         5         actual damages pursuant to 15 U.S.C. § 1692k(a)(1), statutory damages up to
                                         6         $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A) and reasonable attorney’s
                                         7         fees and costs pursuant to 15 U.S.C. § 1692k(a)(3) from Defendant.
                                         8                                     Prayer for relief
                                         9     34. WHEREFORE, Plaintiff prays that judgment be entered against Defendant,
                                         10        and Plaintiff be awarded damages from Defendant, as follows:
                                                       • An award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
8860 South Maryland Parkway, Suite 106




                                         11
                                         12            • An award of statutory damages of $1,000.00 pursuant to 15 U.S.C.
       Las Vegas, Nevada 89123




                                         13               § 1692k(a)(2)(A);
             KIND LAW




                                         14            • An award of costs of litigation and reasonable attorney’s fees,
                                         15               pursuant to 15 U.S.C. § 1692k(a)(3); and
                                         16            • Any other relief that this Court deems just and proper.
                                         17                                      Jury Demand
                                         18    35. Pursuant to the seventh amendment to the Constitution of the United States of
                                         19        America, Plaintiff is entitled to, and demands, a trial by jury.
                                         20     Dated: August 30, 2020.
                                         21                                           Respectfully submitted,

                                         22                                           KIND LAW
                                         23
                                                                                      /s/ Michael Kind
                                         24                                           Michael Kind, Esq.
                                         25                                           8860 South Maryland Parkway, Suite 106
                                                                                      Las Vegas, Nevada 89123
                                         26                                           Attorney for Paul D. Ortiz
                                         27
                                              ___________________
                                              COMPLAINT                             —6—
